                                         Case 3:19-cv-02573-EMC Document 454 Filed 11/23/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                        UNITED STATES DISTRICT COURT

                                   5                                       NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STALEY, et al.,                                       Case No. 19-cv-02573-EMC
                                   8                         Plaintiffs,
                                                                                               ORDER APPOINTING INTERIM CO-
                                   9                  v.                                       LEAD AND LIAISON COUNSEL FOR
                                                                                               THE DIRECT-PURCHASER CLASS
                                  10     GILEAD SCIENCES, INC., et al.,
                                                                                               Docket No. 447-4
                                  11                         Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            It is ORDERED:

                                  15            1.         Interim Co-Lead Counsel for Direct-Purchaser Plaintiff Class

                                  16            The Court designates as interim co-lead counsel for the putative direct-purchaser plaintiff

                                  17   class:

                                  18                       Dianne M. Nast, NASTLAW LLC, 1101 Market Street, Suite 2801,
                                                           Philadelphia, PA 19107; Telephone: (215) 923-9300; Fax: (215)
                                  19                       923-9302; dnast@nastlaw.com;
                                  20                       And:
                                  21                       Michael L. Roberts, ROBERTS LAW FIRM, 1920 McKinney
                                                           Avenue, Suite 700, Dallas, TX 75201; Telephone: (501) 952-8558;
                                  22                       mikeroberts@robertslawfirm.us.
                                  23            Co-lead counsel shall be generally responsible for coordinating the activities of the

                                  24   putative direct-purchaser plaintiff class during pretrial proceedings and shall:

                                  25            (a)        determine (after such consultation with other co-counsel as may be appropriate)

                                  26   and present (in briefs, oral argument, or such other fashion as may be appropriate, personally or by

                                  27   a designee) to the Court and opposing parties the position of the direct-purchaser plaintiffs and the

                                  28   putative class on all matters arising during pretrial proceedings;
                                          Case 3:19-cv-02573-EMC Document 454 Filed 11/23/20 Page 2 of 3




                                   1            (b)    coordinate the initiation and conduct of discovery on behalf of direct-purchaser

                                   2   plaintiffs and the putative class consistent with the requirements of Fed. R. Civ. P. 26(b)(1), 26(2),

                                   3   and 26(g), including the preparation of joint interrogatories and requests for production of

                                   4   documents and the examination of witnesses in depositions;

                                   5            (c)    conduct settlement negotiations on behalf of direct-purchaser plaintiffs’ putative

                                   6   class;

                                   7            (d)    delegate specific tasks to other counsel or committees of counsel, as authorized by

                                   8   the Court, in a manner to ensure that pretrial preparation for the direct-purchaser plaintiffs is

                                   9   conducted efficiently and effectively;

                                  10            (e)    enter into stipulations with opposing counsel as necessary for the conduct of the

                                  11   litigation;

                                  12            (f)    prepare and distribute periodic status reports to the parties;
Northern District of California
 United States District Court




                                  13            (g)    maintain adequate time and disbursement records covering services as lead counsel;

                                  14            (h)    monitor the activities of co-counsel to ensure that schedules are met and

                                  15   unnecessary expenditures of time and funds are avoided; and

                                  16            (i)    perform such other duties as may be incidental to proper coordination of direct-

                                  17   purchaser plaintiffs’ and the putative class’ pretrial activities or authorized by further order of the

                                  18   Court.

                                  19            2.     Interim Liaison Counsel for Direct-Purchaser Plaintiff Class

                                  20            The Court designates as interim liaison counsel for the putative direct-purchaser plaintiff

                                  21   class:

                                  22                   Francis O. Scarpulla, LAW OFFICES OF FRANCIS O.
                                                       SCARPULLA, 3708 Clay Street, San Francisco, CA 94118;
                                  23                   Telephone: (415) 551-4193; Facsimile: (415) 788-0706;
                                                       fos@scarpullalaw.com.
                                  24

                                  25            Liaison counsel shall:

                                  26            (a)    maintain and distribute to co-counsel and to defendants’ liaison counsel an up-to-

                                  27   date service list;

                                  28            (b)    receive and, as appropriate, distribute to co-counsel orders from the Court;
                                                                                          2
                                         Case 3:19-cv-02573-EMC Document 454 Filed 11/23/20 Page 3 of 3




                                   1          (c)    maintain and make available to co-counsel at reasonable hours a complete file of all

                                   2   documents served by or upon each party [except such documents as may be available at a

                                   3   document depository]; and

                                   4          (d)    establish and maintain a document depository.

                                   5

                                   6          Additionally, Counsel is subject to the same protocol for common benefit work and

                                   7   expenses as the Staley Plaintiffs’ counsel. See Docket No. 176.

                                   8          This order disposes of Docket No. 447.

                                   9

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: November 23, 2020
Northern District of California
 United States District Court




                                  13                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
